NUMBER 13-09-00107-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: RAUL ERNESTO LOAISIGA, M.D., P.A.,

AND RAUL ERNESTO LOAISIGA




On Petition for Writ of Mandamus




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam (1)


 Relators, Raul Ernesto Loaisiga, M.D., P.A., and Raul Ernesto Loaisiga, filed a
petition for writ of mandamus and an emergency motion for temporary relief in the above
cause on February 25,  2009.  On February 26, 2009, the Court granted the emergency
motion for temporary relief and further requested that the real parties in interest, Tania Jalil,
M.D., P.A., Tania Jalil, and Syed Jalil, by and through counsel, file a response to relators'
petition for writ of mandamus.  Real parties in interest have now filed an "Emergency
Motion to Reconsider Order Granting Relator's [sic] Motion for Temporary Relief."
	The Court, having examined and fully considered the petition for writ of mandamus,
the emergency motion for temporary relief, and the response thereto, is of the opinion that
relators have not shown themselves entitled to the relief sought.  We note with disapproval
that the petition for writ of mandamus, appendix, and record filed by relators was
misleading and failed to comply with the requirements of the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 52.3 (k); 52.7(a); see also id. 52.11 (discussing groundless
petitions or misleading statements or records).    
	In the instant case, relators' petition for writ of mandamus failed to meet the
requirements of the appellate rules.  Accordingly, the motion to reconsider filed by the real
parties in interest is GRANTED.  The stay previously imposed by this Court is LIFTED. 
See id. 52.10(b) ("Unless vacated or modified, an order granting temporary relief is
effective until the case is finally decided.").  The petition for writ of mandamus is DENIED. 
See id. 52.8(a).

										PER CURIAM


Memorandum Opinion delivered and
filed this 27th day of February, 2009.
 







1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).